Respectfully, this court should issue an order to cut through the stubbornness, obstructiveness, and inflexibility. All parties would be well served to place the best interests of the child ahead of their own. The examination of the eleven-year-old female child with possible brain injury should be conducted by Dr. Gary Mears in the child's hometown of Shreveport using the available reciprocal mirror with no one in the room except the doctor and the child, and videotaped. The trial court has the power to make this happen, and the parties should agree to it. Who benefits if the child is stressed out before the examination begins?